DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,155,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious in view of the patent as discussed below.
Regarding claim 1, Claim 1 of US Patent ‘092 teaches a liquid jetting apparatus configured to jet liquid onto a recording medium conveyed in a first direction, the liquid jetting apparatus comprising (claim 1 lines 1-3): 
a first head unit and a second head unit which are adjacent to each other in a second direction orthogonal to the first direction and which are arranged to partially overlap with each other in the first direction (claim 1 lines 4-7), 
wherein each of the first head unit and the second head unit includes a plate including nozzles, and is configured to jet an ink of a first color, an ink of a second color, an ink of a third color, and an ink of a fourth color from the nozzles (claim 1 lines 8-11, the structure where nozzles are formed is a nozzle plate), 
the plate has substantially parallelogrammatic shape which is arranged at a posture such that first sides (first pair of edges in claim 1 line 17 corresponds to the first sides) thereof are along a third direction crossing both of the first and second directions; and second sides (second pair of edges in claim 1 line 18 corresponds to the first sides) thereof are along a fourth direction crossing the first direction, the second direction, and the third direction, the fourth direction not being orthogonal to the third direction (claim 1 lines 16-21, the pair parallel first and second edges claimed defines substantially parallelogrammatic shape), 
the first head unit is configured to jet the ink of the first color from two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 22-23,12-15), 
the first head unit is configured to jet the ink of the second color from two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (claim 1 lines 24-25,12-15), 
the first head unit is configured to jet the ink of the third color from two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (claim 1 lines 26-27,12-15), 
the first head unit is configured to jet the ink of the fourth color from two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (claim 1 lines 28-29,12-15), 
the second head unit is configured to jet the ink of the first color from two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 30-31,12-15), 
the second head unit is configured to jet the ink of the second color from two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (claim 1 lines 32-34,12-15), 
the second head unit is configured to jet the ink of the third color from two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (claim 1 lines 35-37,12-15), and 
the second head unit is configured to jet the ink of the fourth color from two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (claim 1 lines 38-40,12-15).
Regarding claim 14, Claim 1 of US Patent ‘092 teaches a liquid jetting apparatus configured to jet liquid onto a recording medium conveyed in a first direction, the liquid jetting apparatus comprising (claim 1 lines 1-3): 
a first head unit and a second head unit which are adjacent to each other in a second direction orthogonal to the first direction (claim 1 lines 4-7), 
wherein each of the first head unit and the second head unit includes a plate including nozzles, and is configured to jet an ink of a first color, an ink of a second color, an ink of a third color, and an ink of a fourth color from the nozzles (claim 1 lines 8-11, the structure where nozzles are formed is a nozzle plate), 
the plate includes first sides (first pair of edges in claim 1 line 17 corresponds to the first sides) thereof and second sides (second pair of edges in claim 1 line 18 corresponds to the first sides) thereof, the first sides being along a third direction crossing both of the first and second directions, and the second sides being along a fourth direction crossing the first direction, the second direction, and the third direction, the fourth direction not being orthogonal to the third direction (claim 1 lines 16-21), 
the first head unit is configured to jet the ink of the first color from two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 22-23,12-15), 
the first head unit is configured to jet the ink of the second color from two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (claim 1 lines 24-25,12-15), 
the first head unit is configured to jet the ink of the third color from two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (claim 1 lines 26-27,12-15), 
the first head unit is configured to jet the ink of the fourth color from two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (claim 1 lines 28-29,12-15), 
the second head unit is configured to jet the ink of the first color from two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 30-31,12-15), 
the second head unit is configured to jet the ink of the second color from two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (claim 1 lines 32-34,12-15),  
the second head unit is configured to jet the ink of the third color from two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (claim 1 lines 35-37,12-15), and 
the second head unit is configured to jet the ink of the fourth color from two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (claim 1 lines 38-40,12-15).
Claims 2-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,155,092 in view of Anderson et al. (US 2011/0292122). 
Regarding claims 2 and 15, Claims 1,4 of US Patent ‘092 further teaches wherein the first color is black (claim 4), the first head unit is configured to jet the ink of the first color from the two first color nozzle rows and another two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 12-15,22-23), and the second head unit is configured to jet the ink of the first color from the two first color nozzle rows and another two first color nozzle rows formed by the nozzles, for the ink of the first color, arranged along the third direction (claim 1 lines 12-15,24-25).
Claims 1,4 of patent ‘092 do not explicitly teaches wherein the first head unit is configured to jet the ink of the first color from another two first color nozzle rows and the second head unit is configured to jet the ink of the first color from another two first color nozzle rows.
However, Anderson et al teaches wherein the first head unit (the head unit on the left side in figs.1,5,6) is configured to jet the ink of the first color (black color K in this case figs.1,5,6) from the two first color nozzle rows (nozzle rows of K on the left side in the first head unit figs.1,5,6) and another two first color nozzle rows (nozzle rows of K on the right side in the first head unit figs.1,5,6) formed by the nozzles, for the ink of the first color (K), arranged along the third direction, and the second head unit (the head unit on the right side in figs.1,5,6) is configured to jet the ink of the first color (K) from the two first color nozzle rows (nozzle rows of K on the left side in the second head unit figs.1,5,6) and another two first color nozzle rows formed by the nozzles (nozzle rows of K on the right side in the second head unit figs.1,5,6), for the ink of the first color, arranged along the third direction (figs.1,5,6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to add such additional rows of nozzles in the claimed invention of claims 1,4 based on the teachings of Anderson et al to improve print speed by being able to eject by more number of nozzles.
Regarding claim 3, Claim 4 of US Patent ‘092 and Anderson et al further teaches wherein the second color is cyan, the third color is magenta, and the fourth color is yellow (claim 4 of US Patent ‘092; c, m, y in figs.1,5,6 of Anderson et al).
Regarding claim 4, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the two first color nozzle rows of the first head unit and the two second color nozzle rows of the first head unit are arranged in a direction orthogonal to the third direction (claim 4 of US Patent ‘092; the first and second K of first head unit in figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit and the two second color nozzle rows of the second head unit are arranged in the direction orthogonal to the third direction (claim 4 of US Patent ‘092; the first and second K of second head unit in figs.1,5,6 of Anderson et al).
Regarding claims 5 and 17, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the two first color nozzle rows of the first head unit, the another two first color nozzle rows of the first head unit and the two second color nozzle rows of the first head unit are arranged in the direction orthogonal to the third direction (claims 1,4 of US Patent ‘092; K1, K2, C2 of the firs head unit figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit, the another two first color nozzle rows of the second head unit and the two second color nozzle rows of the second head unit are arranged in the direction orthogonal to the third direction (claims 1,4 of US Patent ‘092; K1, K2, C2 of the second head unit figs.1,5,6 of Anderson et al).
Regarding claim 6, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the two first color nozzle rows of the first head unit are adjacent to the two second color nozzle rows of the first head unit in the direction orthogonal to the third direction (claims 1,4 of US Patent ‘092; K, C of the firs head unit figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit are adjacent to the two second color nozzle rows of the second head unit in the direction orthogonal to the third direction (claims 1,4 of US Patent ‘092; K, C of the second head unit figs.1,5,6 of Anderson et al).
Regarding claim 7, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the first color is black, the second color is cyan, the third color is magenta, and the fourth color is yellow (claims 1,4 of US Patent ‘092; K,C,M,Y of figs.1,5,6 of Anderson et al).
Regarding claim 8, Claims 1,6 of US Patent ‘092 and Anderson et al further teaches wherein the two first color nozzle rows of the first head unit and the two second color nozzle rows of the first head unit are arranged in a direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the first head unit of figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit and the two second color nozzle rows of the second head unit are arranged in the direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the second head unit of figs.1,5,6 of Anderson et al).
Regarding claim 9, Claims 1,6 of US Patent ‘092 and Anderson et al further teaches wherein the two first color nozzle rows of the first head unit are adjacent to the two second color nozzle rows of the first head unit in the direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the first head unit of figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit are adjacent to the two second color nozzle rows of the second head unit in the direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the second head unit of figs.1,5,6 of Anderson et al).
Regarding claim 10, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the first head unit is configured to jet the ink of the second color from the two second color nozzle rows and another two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (for instance of C1, C2 of the first head unit of figs.1,5,6 of Anderson et al), 
the first head unit is configured to jet the ink of the third color from the two third color nozzle rows and another two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (for instance of M1, M2 of the first head unit of figs.1,5,6 of Anderson et al), 
the first head unit is configured to jet the ink of the fourth color from the two fourth color nozzle rows and another two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (for instance of Y1, Y2 of the first head unit of figs.1,5,6 of Anderson et al), 
the second head unit is configured to jet the ink of the second color from the two second color nozzle rows and another two second color nozzle rows formed by the nozzles, for the ink of the second color, arranged along the third direction (for instance of C1, C2 of the second head unit of figs.1,5,6 of Anderson et al), 
the second head unit is configured to jet the ink of the third color from the two third color nozzle rows and another two third color nozzle rows formed by the nozzles, for the ink of the third color, arranged along the third direction (for instance of M1, M2 of the second head unit of figs.1,5,6 of Anderson et al), and 
the second head unit is configured to jet the ink of the fourth color from the two fourth color nozzle rows and another two fourth color nozzle rows formed by the nozzles, for the ink of the fourth color, arranged along the third direction (for instance of Y1, Y2 of the second head unit of figs.1,5,6 of Anderson et al).
Regarding claims 11 and 19, Claim 1 of US Patent ‘092 and Anderson et al further teaches wherein the first sides are longer than the second sides (figs.1,5,6 of Anderson et al).
Regarding claims 12 and 20, Claim 1 of US Patent ‘092 and Anderson et al further teaches wherein the first head unit and the second head unit have a gap therebetween in the second direction (figs.1,5,6 of Anderson et al).
Regarding claim 13, Claim 1 of US Patent ‘092 and Anderson et al further teaches wherein the gap is positioned between one of the first sides of the first head unit and one of the first sides of the second head unit in the second direction (figs.1,5,6 of Anderson et al).
Regarding claim 16, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the second color is cyan, the third color is magenta, and the fourth color is yellow (claim 4 of US Patent ‘092; c, m, y in figs.1,5,6 of Anderson et al), and wherein the two first color nozzle rows of the first head unit and the two second color nozzle rows of the first head unit are arranged in a direction orthogonal to the third direction (claim 4 of US Patent ‘092; the first and second K of first head unit in figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit and the two second color nozzle rows of the second head unit are arranged in the direction orthogonal to the third direction (claim 4 of US Patent ‘092; the first and second K of second head unit in figs.1,5,6 of Anderson et al).
Regarding claim 18, Claims 1,4 of US Patent ‘092 and Anderson et al further teaches wherein the first color is black, the second color is cyan, the third color is magenta, and the fourth color is yellow (claims 1,4 of US Patent ‘092; K,C,M,Y of figs.1,5,6 of Anderson et al), the two first color nozzle rows of the first head unit and the two second color nozzle rows of the first head unit are arranged in a direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the first head unit of figs.1,5,6 of Anderson et al), and the two first color nozzle rows of the second head unit and the two second color nozzle rows of the second head unit are arranged in the direction orthogonal to the third direction (claims 1,6 of US Patent ‘092; K, C of the second head unit of figs.1,5,6 of Anderson et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853